DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 10/21/2021.
No claims have been cancelled.
No claims have been added. 
Claims 1-34 are currently pending.

Response to Arguments
Applicant’s arguments, see page 9, filed 10/21/2021, with respect to the objection of claim 25 have been fully considered and are NOT persuasive.  The objection of claim 25 is maintained.
Applicant’s arguments with respect to claim(s) 1-34 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
Claim 25 is objected to because of the following informalities:  claim 25, last line, includes to periods “..”, which is considered as improper grammar.  The Examiner suggests changing to one period “.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18, 19, 20, 21, 22, 23, 25, 26, 27, 28, 29, 30, 31, 32 and 33  is/are rejected under 35 U.S.C. 103 as being unpatentable over Soldati et al. US 20160192382  in view of Kim US 20180351668 and in further view of Jeong et al. US 20160323075.

As to claim 18:

A communication method, comprising:
...
sending, to the ... terminal, first information used for measuring interference between the serving cell and the neighboring cell of the serving cell, wherein the first information comprises quality threshold information, and the quality threshold information comprises a first signal quality threshold of the serving cell of the terminal and a second signal quality threshold of the neighboring cell of the serving cell,
(“In another example a network node or a transmission beam is determined as interfering when the received signal quality and/or interference from the network node is within a threshold of the signal quality and/or interference of another network node serving the mobile station.”; Soldati et al.; 0111)
(“According to yet another embodiment of the present method, a network node and/or its respective associated transmission beam(s) is determined to cause interference on said at least one user node by comparing the received signal quality and/or interference with at least one interference threshold value. According to this embodiment a network node and/or its respective associated transmission beam(s) is determined to cause interference if the received signal quality and/or interference exceeds the interference threshold value or exceeds the interference threshold value for a certain time period. Further, according to this embodiment said interference threshold value is selected by said at least one 
(“In both cases, the threshold value can be selected by the user node; predefined at the user node; or configured by the network of the communication system either dynamically (e.g., by means of physical layer signalling) or semi-statically (e.g., by means of higher layer Radio Resource Control (RRC) signalling). An advantage of this embodiment is to limit the number of interfering network nodes reported in a first message. It is also realized that multiple thresholds can used e.g., at the user node, with a further advantage of enabling a finer classification of interfering network nodes and/or its respective associated transmission beams(s) on the basis of exceeded threshold by the corresponding interference metric.”; Soldati et al.; 0112)
 (“In the case that the first message comprises the identity of at least one interfering network node or its associated transmission beams, the network node serving the user node may request the user node to report measurements of the received signal quality and/or interference for at least one interfering network node indicated in the first message. The advantage of this embodiment is to minimize the signalling overhead from the user node to the network node.”; Soldati et al.; 0118)

(“When the second message signalled by the first network node contains an indication of time-frequency radio resources to be protected from (inter-cell) interference created by a network node, a second network node receiving the second message can use the information to determine scheduling and/or muting of its radio resources.”; Soldati et al.; 0128)
(where
“mobile stations”/”user node” maps to “terminal”,
“served by a network node”/” the network node”/”network node serving”/”inter-cell” maps to “serving cell”,
“interfering network nodes”/”interfering network node”/” interference created by a network node”/”inter-cell” maps to “neighboring cell”
“sending, to the ... terminal, first information used for measuring interference between the serving cell and the neighboring cell of the serving cell, wherein the first information comprises quality threshold information, and the quality threshold information comprises a first signal quality threshold of the serving cell of the terminal”, where “by means of ...RRC” maps to “sending”, “threshold”/”threshold value”/”interference...measured” maps to “first information used for measuring interference”, “received signal quality and/or interference from the network node is within a threshold” maps to “quality threshold information”, “received signal quality ... threshold ... network node serving the mobile station” maps to “signal quality threshold of the serving cell”
“An advantage of this embodiment is to limit the number of interfering network nodes reported in a first message. It is also realized that multiple thresholds can used e.g., at the user node, with a further advantage of enabling a finer classification of interfering network nodes and/or its respective associated “a second signal quality threshold of the neighboring cell of the serving cell”, where “thresholds” maps to “second signal quality threshold”, “interfering network nodes”/”inter-cell maps to “neighboring cell”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the “network mode” to include “multiple thresholds” in “RRC” message

the quality threshold information comprises a difference threshold of a difference between signal quality of a beam of the serving cell and signal quality of a beam of the neighboring cell, wherein the serving cell is a first cell, and the neighboring cell of the serving cell is a second cell;
(where
“transmission beam...received signal quality and/or interference from the network node is within a threshold of the signal quality and/or interference of another network node serving the mobile station”/”inter-cell” maps to “the quality threshold information comprises a difference threshold of a difference between signal quality of a beam of the serving cell and signal quality of a beam of the neighboring cell, wherein the serving cell is a first cell, and the neighboring cell of the serving cell is a second cell”, where “within a threshold” maps to “difference threshold”, “transmission beam...received signal quality and/or interference from the network node” maps to “signal quality of beam of the neighboring cell”, “transmission beam...signal quality...network node serving the mobile station” maps to “signal quality of a beam of a serving cell”

receiving from the terminal, a first report indicating an interference result measured by the terminal based on the first information, wherein the first report comprises cell identifier information and beam identifier information, the beam identifier information comprises identifier information ... or identifier information of a second beam of the second cell, and the cell identifier information comprises identifier information of a cell corresponding to a beam identified by the beam identifier information,
(“According to yet another embodiment of the invention, the first message comprises the identity of at least one network node and/or a related indicator of interference. In one example, the indicator message comprises only the identity of the network node and/or its respective associated transmission beam(s) determined to be the strongest interferer and/or an indicator of the corresponding interference. In a further embodiment, the first message comprises at least an indicator of a transmission beam determined to be the strongest interferer and/or a related indicator of interference from the strongest interferer. This has the advantage of minimizing the signalling overhead, while enabling the serving network node determine the strongest interferer (or a set of interferers) affecting the reception at a certain user node or a geographical position within the serving area of said network node.”; Soldati et al.; 0114)
(“One example is the operation of cluster of cells in a radio communication system, such as small cells in the related art LTE system, in which a network node acts as cluster master, and administers (either fully or partially) the 
(where
“An advantage of this embodiment is to limit the number of interfering network nodes reported in a first message. It is also realized that multiple thresholds can used e.g., at the user node, with a further advantage of enabling a finer classification of interfering network nodes and/or its respective associated transmission beams(s) on the basis of exceeded threshold by the corresponding interference metric.”/”provides a method for beam coordination between an aggressor base station and a victim base station, where the interference created by a beam transmitted by an aggressor base station is measured by mobile stations” maps to “receiving from the terminal, a first report indicating an interference result measured by the terminal based on the first information”, where “first message” maps to “first report”, “thresholds”/”threshold” maps to “first information”, “measured by mobile stations” maps to “measured by the terminal”
“the first message comprises the identity of at least one network node and/or a related indicator of interference. In one example, the indicator message comprises only the identity of the network node and/or its respective associated transmission beam(s) determined to be the strongest interferer”/”inter-cell”/”small cells” maps to “wherein the first report comprises cell identifier information and beam identifier information”, where “first message” maps to “first report”, “identity of at least one network node”/”inter-cell”/”small cells” maps to “cell identifier information”, “identity...its respective associated transmission beams(s)” maps to “beam identifier information”, “interfere”/”inter-cell”/”small cells” maps to “second cell”, “beam(s) determined to be the strongest interfere” maps to “second beam”, “indicator message comprises only the identity of the network node and/... its respective associated transmission beam(s)” maps to “corresponding”,

determining, based on the first report, that the first beam of the first cell and the second beam of the second cell interfere with each other; and 
“In another example a network node or a transmission beam is determined as interfering when the received signal quality and/or interference from the network node is within a threshold of the signal quality and/or interference of another network node serving the mobile station.”/”An advantage of this embodiment is to limit the number of interfering network nodes reported in a first message. It is also realized that multiple thresholds can used e.g., at the user node, with a further advantage of enabling a finer classification of interfering network nodes and/or its respective associated transmission beams(s) on the basis of exceeded threshold by the corresponding interference metric”/”inter-cell” maps to “determining, based on the first report, that the first beam of the first cell and the second beam of the second cell interfere with each other”, “transmission beam is determined as interfering”/”interfering network nodes reported in a first message” maps  to “determining, based on the first report, that the first beam of the first cell and the second beam of the second cell interfere with each other”, where “determined” maps to “determining”, “first message” maps to “first report”, “the first beam of the first cell and the second beam of the second cell interfere with each other”

performing beam adjustment to the first beam or the second beam to mitigate interference between the serving cell and the neighboring cell of the serving cell.
(“For instance, muting can represent the determination of an ABS pattern as intended in the related art LTE system, as well as a complete muting of the network node transmissions or a transmission beam over a set of time-frequency radio resources.”; Soldati et al.; 0132)
(“centralised scheduling and/or muting of radio resources, by said network control node, based on said first and/or said second messages. Further, according to this embodiment the method comprises the steps of: [0048] signalling, by said network control node, information related to the centralised scheduling and/or muting of radio resources to said first network node and said one or more second network nodes”; Soldati et al.; 0047-0048)
(where
“muting of...a transmission beam...transmission beam over a set of...resources”/” maps to “performing beam adjustment”, where “mute” maps to “adjustment”, “transmission beam”/”muting...radio resources to said first network node” maps to “first beam”, “transmission beam”/”muting...radio resources to ...second network nodes” maps to “neighboring cell”, where “first network “serving cell”, “second network nodes”/”inter-cell” maps to “neighboring cell”

Soldati et al. teaches communicating a threshold value associated with quality and obviously communicating a plurality of thresholds associated with quality from a network node to a mobile station, where the mobile station used the thresholds to determine if beams from other cells interfere with beams from a serving cell, and when there is interference, the serving beam and/or the neighboring beams are muted.

Soldati et al. as described above does not explicitly teach:
selecting a terminal in a serving cell for performing interference management between the serving cell of the terminal and a neighboring cell of the serving cell based on a location of the terminal;
the beam identifier information comprises identifier information of a first beam of the first cell
wherein signal quality of the first beam is greater than or equal to the first signal quality threshold of the serving cell, and signal quality of the second beam is greater than or equal to the second signal quality threshold of the neighboring cell, or ...;

However, Kim further teaches a selection capability which includes:
selecting a terminal in a serving cell for performing interference management between the serving cell of the terminal and a neighboring cell of the serving cell based on a location of the terminal;
(“Hence, according tso an embodiment of the present disclosure, scheduling by the serving base station BS.sup.0 is performed in two steps. First, BS.sup.0 chooses a candidate mobile station using the beam optimal for each mobile station in the first step of scheduling and allocates radio resources and optimal beam of BS.sup.0, without definitely determining the mobile station. And according to an embodiment of the present disclosure, BS.sup.0 delivers the results of the first-step scheduling to BS.sup.1, which is an example neighbor base station, as cooperation information, allowing the same to be shared, and immediately before transmitting and receiving data with the mobile station, BS.sup.0 performs the second-step scheduling to determine mobile stations with which to perform cooperative communications and BS.sup.0 radio resources and optimal beam allocated finally for each mobile station.”; Kim; 0125)
(“Meanwhile, according to an embodiment of the present disclosure, the serving base station, upon transmitting and receiving data with the mobile station, allocate a radio resource region to be used for cooperative communications with the neighbor base stations, determine cooperation beams of the serving base station based on the downlink/uplink interference values set forth above, and delivers cooperation information containing information about the radio resource region and cooperation beams to the neighbor base stations. Then, according to an embodiment of the present disclosure, the neighbor base 

(“where I.sub.NC->SC and I.sub.SC->NC, are the downlink reference value and uplink reference value for setting the cooperation beam/non-cooperation beam as per an embodiment, and SC is the abbreviation of serving cell, and NC is the abbreviation of neighbor cell.”; Kim; 0114)
(where
“selecting a terminal in a serving cell for performing interference management between the serving cell of the terminal and a neighboring cell of the serving cell based on a location of the terminal”, where “First, BS.sup.0 chooses a candidate mobile station using the beam optimal for each mobile station”/”determine mobile stations with which to perform cooperative communications” maps to “selecting a terminal”, where “mobile “terminal”, “chooses”/”determine...which” maps to “selecting”, “serving base station BS.sup.0”/”SC” maps to “serving cell”, “BS.sup.1”/”NC” maps to “neighboring cell”, “bundles...located in its service coverage”/” located in the service coverage of the serving base station” maps to “based on a location”, “mobile stations” maps to “terminal”, “interference avoidance interference reduction cooperation” maps to “performing interference management”

Kim teaches performing coordinate communication between a plurality of base stations and a plurality of terminals, where the determination of which terminals are included for coordinated communication is based on interference between the beams of serving and neighboring base stations and the location of the terminals.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the selection capability of Kim into Soldati et al. By modifying the processing of Soldati et al. to include the selection capability as taught by the processing of Kim, the benefits of improved coordinated radio (Soldati et al.; 0020) with reduced interference (Kim; 0009) are achieved.

However, Jeong et al. further teaches collision capability which includes:
the beam identifier information comprises identifier information of a first beam of the first cell


wherein signal quality of the first beam is greater than or equal to the first signal quality threshold of the serving cell, and signal quality of the second beam is greater than or equal to the second signal quality threshold of the neighboring cell
(“In step S315, terminal 1 200 finds a beam having the best signal quality among the beams transmitted by the serving base station and defines the signal quality as S.sub.1. In step 320, terminal1 200 estimates signal quality of beams transmitted by other neighboring base stations at the same resource location as that of resources (time, frequency, orthogonal code, and the like) when the beam having the best signal quality is transmitted by the serving base station to find the best beam, and defines the signal quality as S2.”; Jeong et al.; 0075)
(“If the signal quality S.sub.1 is larger than the threshold value TH.sub.A (Yes of step S325), terminal1 200 determines whether a condition shown in equation (1) below is met in step S330. (S.sub.1−S.sub.2)/S.sub.1<TH.sub.B  (1)”; Jeong et al.; 0077)
(“According to another embodiment, equation (2), equation (3), and equation (4) below may be used instead of equation (1)....S.sub.2/S.sub.1>TH.sub.B  (4)”; Jeong et al.; 0079)

(“Accordingly, the two threshold values TH.sub.A and TH.sub.B may be determined to minimize overhead due to the beam sweeping pattern adjustment in consideration of the performance of the terminal, a distance between cells, a minimally required signal quality, and the like.”; Jeong et al.; 0081)
(where
“If the signal quality S.sub.1 is larger than the threshold value TH.sub.A”/” terminal 1 200 finds a beam having the best signal quality among the beams transmitted by the serving base station and defines the signal quality as S.sub.1”/”cells”/FIG. 8 maps to “wherein signal quality of the first beam is greater than or equal to the first signal quality threshold of the serving cell”, where “larger” maps to “first beam is greater than”, signal quality” maps to “signal quality”, “TH.sub.A” maps to “first signal quality threshold”, “serving base station”/”cells” maps to “serving cell”, 
“(“According to another embodiment, equation (2), equation (3), and equation (4) below may be used instead of equation (1)....S.sub.2/S.sub.1>TH.sub.B  (4)”/”(vi) A beam index corresponding to S.sub.2 and a neighboring base station index”/FIG. 8 maps to “signal quality of the second beam is greater than or equal to the second signal quality threshold of the neighboring cell”, where “neighboring base station”/”cells” maps to “neighboring cell”, “TH.sub.B” maps to “second signal quality threshold”, “second beam is greater than”, where “S.sub.2” is associated with “neighboring base station”

Jeong et al. teaches a terminal determining if a signal quality of a beam associated with a serving base station is greater than threshold and if a signal quality of a beam associated with a neighbor base station is greater than a threshold, and when both conditions are satisfied, teaches performing reporting of beam collision information.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the collision capability of Jeong et al. into Soldati et al. By modifying the processing of Soldati et al. to include the collision capability as taught by the processing of Jeong et al., the benefits of improved channel estimation (Jeong et al.; 0009) are achieved.

As to claim 19:
Soldati et al. discloses:
wherein the first report further comprises signal quality of the beam identified by the beam identifier information.
(“According to yet another embodiment of the invention, the first message comprises the identity of at least one network node and/or a related indicator of interference. In one example, the indicator message comprises only the identity 

As to claim 20:
Soldati et al. as described above does not explicitly teach:
wherein performing the beam adjustment comprises:
in response to the beam identifier information comprising only the identifier information of the first beam, adjusting a signal transmit parameter of the first beam based on the first report, wherein the signal transmit parameter comprises ..., a signal transmit angle, or a signal transmit time.

However, Jeong et al. further teaches collision capability which includes:
wherein performing the beam adjustment comprises:
in response to the beam identifier information comprising only the identifier information of the first beam, adjusting a signal transmit parameter of the first beam based on the first report, wherein the signal transmit parameter comprises ..., a signal transmit angle, or a signal transmit time.
(“When the beam collision is not detected, base station1 100 does not change the beam sweeping pattern in step S260, transmits a beam sweeping adjustment result message indicating that the beam sweeping pattern has not been changed to the terminal in step S270, and transmits a beam sweeping pattern adjustment end message to neighboring base stations to inform that the beam sweeping pattern has not been changed in step S280. At this time, a procedure of transmitting the message indicating that the beam sweeping pattern has not been changed to the terminal may be omitted according to cases.”; Jeong et al.; 0070)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the collision capability of Jeong et al. into Soldati et al. By modifying the processing of Soldati et al. to include the collision capability as taught by the processing of Jeong et al., the benefits of improved channel estimation (Jeong et al.; 0009) are achieved.

As to claim 21:
Soldati et al. discloses:
wherein performing the beam adjustment comprises:
in response to the beam identifier information comprising only the identifier information of the second beam, adjusting a signal transmit parameter of the second beam based on the first report, wherein the signal transmit parameter comprises a signal transmit power,..., or a signal transmit time. 
(“For instance, muting can represent the determination of an ABS pattern as intended in the related art LTE system, as well as a complete muting of the network node transmissions or a transmission beam over a set of time-frequency radio resources.”; Soldati et al.; 0132)
(“According to yet another embodiment, the first message comprises an arrangement of interfering network nodes and/or a list of interfering transmission beams in ascending or descending order of measured received signal quality and/or interference. The first message may comprise a list of network nodes' identity”; Soldati et al.; 0113)
(“When the second message signalled by the first network node contains an indication of time-frequency radio resources to be protected from (inter-cell) interference created by a network node, a second network node receiving the second message can use the information to determine scheduling and/or muting of its radio resources.”; Soldati et al.; 0128)

As to claim 22:
Soldati et al. discloses:
wherein performing the beam adjustment comprises:
in response to the beam identifier information comprising the identifier information ...and the identifier information of the second beam, adjusting ... or a second signal transmit parameter of the second beam based on the first report, wherein ... and the second signal transmit parameter each comprise a signal transmit power, ..., or a signal transmit time.
(“According to yet another embodiment, the first message comprises an arrangement of interfering network nodes and/or a list of interfering transmission beams in ascending or descending order of measured received signal quality and/or interference. The first message may comprise a list of network nodes' identity”; Soldati et al.; 0113)
(“When the second message signalled by the first network node contains an indication of time-frequency radio resources to be protected from (inter-cell) interference created by a network node, a second network node receiving the second message can use the information to determine scheduling and/or muting of its radio resources.”; Soldati et al.; 0128)

Soldati et al. as described above does not explicitly teach:
[identifier] of the first beam
[adjusting] a first signal transmit parameter of the first beam
wherein the first signal transmit parameter and .... each comprise ..., a signal transmit angle, or a signal transmit time

However, Jeong et al. further teaches collision capability which includes:
[identifier] of the first beam
[adjusting] a first signal transmit parameter of the first beam
wherein the first signal transmit parameter and .... each comprise ..., a signal transmit angle, or a signal transmit time
 (“When the beam collision is not detected, base station1 100 does not change the beam sweeping pattern in step S260, transmits a beam sweeping adjustment result message indicating that the beam sweeping pattern has not been changed to the terminal in step S270, and transmits a beam sweeping pattern adjustment end message to neighboring base stations to inform that the beam sweeping pattern has not been changed in step S280. At this time, a procedure of transmitting the message indicating that the beam sweeping pattern has not been changed to the terminal may be omitted according to cases.”; Jeong et al.; 0070)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the collision capability of Jeong et al. into Soldati et al. By modifying the processing of Soldati et al. to include the collision capability as taught by the processing of Jeong et al., the benefits of improved channel estimation (Jeong et al.; 0009) are achieved.

As to claim 23:
Soldati et al. discloses:
in response to the beam identifier information comprising the identifier information of the second beam, the first beam corresponding to a first network device, and the second beam corresponding to a second network device, sending, by the first network device, a first indication to the second network device, wherein the first indication indicates information about a signal transmit parameter that is of the second beam and that is to be adjusted by the second network device, and the signal transmit parameter comprises a signal transmit power, ..., signal transmit time. 
(“For instance, muting can represent the determination of an ABS pattern as intended in the related art LTE system, as well as a complete muting of the network node transmissions or a transmission beam over a set of time-frequency radio resources.”; Soldati et al.; 0132)
(“According to yet another embodiment, the first message comprises an arrangement of interfering network nodes and/or a list of interfering transmission beams in ascending or descending order of measured received signal quality and/or interference. The first message may comprise a list of network nodes' identity”; Soldati et al.; 0113)
(“When the second message signalled by the first network node contains an indication of time-frequency radio resources to be protected from (inter-cell) interference created by a network node, a second network node receiving the second message can use the information to determine scheduling and/or muting of its radio resources.”; Soldati et al.; 0128)


As to claim 25:
Soldati et al. discloses:
A communication method, comprising:
...
A communication method, comprising:
receiving first information by a terminal that is..., for performing interference management between a serving cell of the terminal and a neighboring cell of the serving cell, the first information used for measuring interference between the serving cell and the neighboring cell of the serving cell, wherein the first information comprises quality threshold information, and the quality threshold information comprises a first signal quality threshold of the serving cell of the terminal and a second signal quality threshold of the neighboring cell of the serving cell, or... wherein the serving cell is a first cell, and the neighboring cell of the serving cell is a second cell;
(“In another example a network node or a transmission beam is determined as interfering when the received signal quality and/or interference from the network node is within a threshold of the signal quality and/or 
(“According to yet another embodiment of the present method, a network node and/or its respective associated transmission beam(s) is determined to cause interference on said at least one user node by comparing the received signal quality and/or interference with at least one interference threshold value. According to this embodiment a network node and/or its respective associated transmission beam(s) is determined to cause interference if the received signal quality and/or interference exceeds the interference threshold value or exceeds the interference threshold value for a certain time period. Further, according to this embodiment said interference threshold value is selected by said at least one user node, or predefined at said at least one user node. Further, according to this embodiment said interference threshold value is configured by the network of said wireless communication system. According to this embodiment said configured interference threshold value is signalled to said at least one user node by means of a control channel or higher layer signalling.”; Soldati et al.; 0035)
(“In both cases, the threshold value can be selected by the user node; predefined at the user node; or configured by the network of the communication system either dynamically (e.g., by means of physical layer signalling) or semi-statically (e.g., by means of higher layer Radio Resource Control (RRC) signalling). An advantage of this embodiment is to limit the number of interfering network nodes reported in a first message. It is also realized that multiple thresholds can used e.g., at the user node, with a further advantage of enabling a 
 (“In the case that the first message comprises the identity of at least one interfering network node or its associated transmission beams, the network node serving the user node may request the user node to report measurements of the received signal quality and/or interference for at least one interfering network node indicated in the first message. The advantage of this embodiment is to minimize the signalling overhead from the user node to the network node.”; Soldati et al.; 0118)
(“The present invention addresses the above and other issues by a method for scheduling and/or muting radio resources in a wireless communication system comprising a plurality of network nodes and a plurality of user nodes. Basically, the present method means that a user node measures received signal strength of radio signals transmitted from one or more network nodes in the system and obtains received signal quality and/or interference associated with the one or more network nodes. For example, the user node is connected to and served by a network node, whilst measuring received signal strength of radio signals transmitted by other network nodes. Based on the measured signal strength of radio signals from other network nodes, the user node determines a measure of received signal quality and/or interference associated with the other network nodes.”; Soldati et al.; 0090)

(where
“mobile stations”/”user node” maps to “terminal”,
“served by a network node”/” the network node”/”network node serving”/”inter-cell” maps to “serving cell”,
“interfering network nodes”/”interfering network node”/” interference created by a network node”/”inter-cell” maps to “neighboring cell”
“when the received signal quality and/or interference from the network node is within a threshold of the signal quality and/or interference of another network node serving the mobile station”/”the threshold value can be ...configured by the network of the communication system either dynamically (e.g., by means of physical layer signalling) or semi-statically (e.g., by means of higher layer Radio Resource Control (RRC) signalling)”/”provides a method for beam coordination between an aggressor base station and a victim base station, where the interference created by a beam transmitted by an aggressor base station is measured by mobile stations” maps to “sending, to the ... terminal, first information used for measuring interference between the serving cell and the neighboring cell of the serving cell, wherein the first information comprises quality threshold information, and the quality threshold information comprises a first signal quality threshold of the serving cell of the terminal”, where “by means of ...RRC” maps to “sending”, “threshold”/”threshold value”/”interference...measured” maps to “first information used for measuring interference”, “received signal quality and/or interference from the network node is within a threshold” maps to “quality threshold information”, “received signal quality ... threshold ... network node serving the mobile station” maps to “signal quality threshold of the serving cell”
“An advantage of this embodiment is to limit the number of interfering network nodes reported in a first message. It is also realized that multiple thresholds can used e.g., at the user node, with a further advantage of enabling a finer classification of interfering network nodes and/or its respective associated transmission beams(s)”/”inter-cell” maps to “a second signal quality threshold of the neighboring cell of the serving cell”, where “thresholds” maps to “second signal quality threshold”, “interfering network nodes”/”inter-cell maps to “neighboring cell”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the “network mode” to include “multiple thresholds” in “RRC” message

or the quality threshold information comprises a first threshold of a difference between signal quality of a beam of the serving cell and signal quality of a beam of the neighboring cell, (where
“transmission beam...received signal quality and/or interference from the network node is within a threshold of the signal quality and/or interference of “the quality threshold information comprises a difference threshold of a difference between signal quality of a beam of the serving cell and signal quality of a beam of the neighboring cell, wherein the serving cell is a first cell, and the neighboring cell of the serving cell is a second cell”, where “within a threshold” maps to “difference threshold”, “transmission beam...received signal quality and/or interference from the network node” maps to “signal quality of beam of the neighboring cell”, “transmission beam...signal quality...network node serving the mobile station” maps to “signal quality of a beam of a serving cell”

sending, to a first network device in response to detecting that the condition is satisfied, a first report indicating an interference result measured by the terminal based on the first information wherein the first report comprises cell identifier information and beam identifier information, the beam identifier information comprises ...or identifier information of the second beam of the second cell, and the cell identifier information comprises identifier information of a cell corresponding to a beam identified by the beam identifier information.
 (“According to yet another embodiment of the invention, the first message comprises the identity of at least one network node and/or a related indicator of interference. In one example, the indicator message comprises only the identity of the network node and/or its respective associated transmission beam(s) determined to be the strongest interferer and/or an indicator of the corresponding interference. In a further embodiment, the first message comprises at least an 
(“One example is the operation of cluster of cells in a radio communication system, such as small cells in the related art LTE system, in which a network node acts as cluster master, and administers (either fully or partially) the resource management for a plurality of network nodes in the cluster”; Soldati et al.; 0130)
(where
“An advantage of this embodiment is to limit the number of interfering network nodes reported in a first message. It is also realized that multiple thresholds can used e.g., at the user node, with a further advantage of enabling a finer classification of interfering network nodes and/or its respective associated transmission beams(s) on the basis of exceeded threshold by the corresponding interference metric.”/”provides a method for beam coordination between an aggressor base station and a victim base station, where the interference created by a beam transmitted by an aggressor base station is measured by mobile stations” maps to “receiving from the terminal, a first report indicating an interference result measured by the terminal based on the first information”, “first report”, “thresholds”/”threshold” maps to “first information”, “measured by mobile stations” maps to “measured by the terminal”
“the first message comprises the identity of at least one network node and/or a related indicator of interference. In one example, the indicator message comprises only the identity of the network node and/or its respective associated transmission beam(s) determined to be the strongest interferer”/”inter-cell”/”small cells” maps to “wherein the first report comprises cell identifier information and beam identifier information”, where “first message” maps to “first report”, “identity of at least one network node”/”inter-cell”/”small cells” maps to “cell identifier information”, “identity...its respective associated transmission beams(s)” maps to “beam identifier information”, “interfere”/”inter-cell”/”small cells” maps to “second cell”, “beam(s) determined to be the strongest interfere” maps to “second beam”, “indicator message comprises only the identity of the network node and/... its respective associated transmission beam(s)” maps to “corresponding”,

Soldati et al. teaches communicating a threshold value associated with quality and obviously communicating a plurality of thresholds associated with quality from a network node to a mobile station, where the mobile station used the thresholds to determine if beams from other cells interfere with beams from a serving cell, and when there is interference, the serving beam and/or the neighboring beams are muted.

Soldati et al. as described above does not explicitly teach:
selected, based on a location of the terminal
identifier information of the first beam of the first cell
performing, by the terminal, interference measurement based on the first information and detecting that a condition is satisfied wherein the condition comprises signal quality of a first beam of the first cell is greater than or equal to the first signal quality threshold of the serving cell, or signal quality of a second beam of the second cell is greater than or equal to the second signal quality threshold of the neighboring cell, or ...; and

However, Kim further teaches a selection capability which includes:
selected, based on a location of the terminal
 (“Hence, according tso an embodiment of the present disclosure, scheduling by the serving base station BS.sup.0 is performed in two steps. First, BS.sup.0 chooses a candidate mobile station using the beam optimal for each mobile station in the first step of scheduling and allocates radio resources and optimal beam of BS.sup.0, without definitely determining the mobile station. And according to an embodiment of the present disclosure, BS.sup.0 delivers the results of the first-step scheduling to BS.sup.1, which is an example neighbor base station, as cooperation information, allowing the same to be shared, and immediately before transmitting and receiving data with the mobile station, BS.sup.0 performs the second-step scheduling to determine mobile stations with which to perform cooperative communications and BS.sup.0 radio resources and optimal beam allocated finally for each mobile station.”; Kim; 0125)

(“For cooperative communications over a plurality of base stations, the mobile station measures interference values based on signals received the serving base station and at least one neighbor base station. To maximize the performance of cooperative communications, each mobile station should make use of the interference values that the mobile station has measured in its current location. However, embodiments of the present disclosure are based on mobile communication systems considering the mobility of mobile station. Therefore, the receive power values measured on the interference signals the mobile station has received may be turned into per-beam interference values of the corresponding base station in order to reduce the waste of resources that occurs due to measuring, reporting, and sharing interferences whenever the mobile station moves. It is herein assumed that the base stations include a serving base station and at least one neighbor base station, each of which uses a plurality of beamforming antennas. Specifically, according to an embodiment of the present disclosure, a base station bundles the mobile stations using the same optimal 
(“where I.sub.NC->SC and I.sub.SC->NC, are the downlink reference value and uplink reference value for setting the cooperation beam/non-cooperation beam as per an embodiment, and SC is the abbreviation of serving cell, and NC is the abbreviation of neighbor cell.”; Kim; 0114)
(where
“Hence, according to an embodiment of the present disclosure, scheduling by the serving base station BS.sup.0 is performed in two steps. First, BS.sup.0 chooses a candidate mobile station using the beam optimal for each mobile station in the first step of scheduling and allocates radio resources and optimal beam of BS.sup.0”/”BS.sup.0 delivers the results of the first-step scheduling to BS.sup.1, which is an example neighbor base station, as cooperation information, allowing the same to be shared, and immediately before transmitting and receiving data with the mobile station, BS.sup.0 performs the second-step scheduling to determine mobile stations with which to perform cooperative communications and BS.sup.0 radio resources and optimal beam allocated finally for each mobile station”/” where the neighbor base stations provide interference avoidance interference reduction cooperation, it may choose the beam that may minimize interference with downlink or uplink communications with the mobile station located in the service coverage of the serving base station”/”a base station bundles the mobile stations using the same optimal beam into a single group upon communicating with the mobile stations located in its “selecting a terminal in a serving cell for performing interference management between the serving cell of the terminal and a neighboring cell of the serving cell based on a location of the terminal”, where “First, BS.sup.0 chooses a candidate mobile station using the beam optimal for each mobile station”/”determine mobile stations with which to perform cooperative communications” maps to “selecting a terminal”, where “mobile station” maps to “terminal”, “chooses”/”determine...which” maps to “selecting”, “serving base station BS.sup.0”/”SC” maps to “serving cell”, “BS.sup.1”/”NC” maps to “neighboring cell”, “bundles...located in its service coverage”/” located in the service coverage of the serving base station” maps to “based on a location”, “mobile stations” maps to “terminal”, “interference avoidance interference reduction cooperation” maps to “performing interference management”

Kim teaches performing coordinate communication between a plurality of base stations and a plurality of terminals, where the determination of which terminals are included for coordinated communication is based on interference between the beams of serving and neighboring base stations and the location of the terminals.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the selection capability of Kim into Soldati et al. By modifying the processing of Soldati et al. to 

However, Jeong et al. further teaches collision capability which includes:
identifier information of the first beam of the first cell
 (“For example, when the terminal informs the base station of an optimum transmission beam index of the base station, the base station transmits data to the corresponding terminal through the optimum transmission beam”; Jeong et al.; 0034)

performing, by the terminal, interference measurement based on the first information and detecting that a condition is satisfied wherein the condition comprises signal quality of a first beam of the first cell is greater than or equal to the first signal quality threshold of the serving cell, or signal quality of a second beam of the second cell is greater than or equal to the second signal quality threshold of the neighboring cell, or ...; and
 (“In step S315, terminal 1 200 finds a beam having the best signal quality among the beams transmitted by the serving base station and defines the signal quality as S.sub.1. In step 320, terminal1 200 estimates signal quality of beams transmitted by other neighboring base stations at the same resource location as that of resources (time, frequency, orthogonal code, and the like) when the beam 
(“If the signal quality S.sub.1 is larger than the threshold value TH.sub.A (Yes of step S325), terminal1 200 determines whether a condition shown in equation (1) below is met in step S330. (S.sub.1−S.sub.2)/S.sub.1<TH.sub.B  (1)”; Jeong et al.; 0077)
(“According to another embodiment, equation (2), equation (3), and equation (4) below may be used instead of equation (1)....S.sub.2/S.sub.1>TH.sub.B  (4)”; Jeong et al.; 0079)
(“(vi) A beam index corresponding to S.sub.2 and a neighboring base station index”; Jeong et al.; Table 5, between 0080-0081)
(“Accordingly, the two threshold values TH.sub.A and TH.sub.B may be determined to minimize overhead due to the beam sweeping pattern adjustment in consideration of the performance of the terminal, a distance between cells, a minimally required signal quality, and the like.”; Jeong et al.; 0081)
(where
“If the signal quality S.sub.1 is larger than the threshold value TH.sub.A”/” terminal 1 200 finds a beam having the best signal quality among the beams transmitted by the serving base station and defines the signal quality as S.sub.1”/”cells”/FIG. 8 maps to “wherein signal quality of the first beam is greater than or equal to the first signal quality threshold of the serving cell”, where “larger” maps to “first beam is greater than”, signal quality” maps to “signal quality”, “TH.sub.A” maps to “first signal quality threshold”, “serving base station”/”cells” maps to “serving cell”, 
“(“According to another embodiment, equation (2), equation (3), and equation (4) below may be used instead of equation (1)....S.sub.2/S.sub.1>TH.sub.B  (4)”/”(vi) A beam index corresponding to S.sub.2 and a neighboring base station index”/FIG. 8 maps to “signal quality of the second beam is greater than or equal to the second signal quality threshold of the neighboring cell”, where “neighboring base station”/”cells” maps to “neighboring cell”, “TH.sub.B” maps to “second signal quality threshold”, “S.sub.2/S.sub.1>TH.sub.B” maps to “second beam is greater than”, where “S.sub.2” is associated with “neighboring base station”

Jeong et al. teaches a terminal determining if a signal quality of a beam associated with a serving base station is greater than threshold and if a signal quality of a beam associated with a neighbor base station is greater than a threshold, and when both conditions are satisfied, teaches performing reporting of beam collision information.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the collision capability of Jeong et al. into Soldati et al. By modifying the processing of Soldati et al. to include the collision capability as taught by the processing of Jeong et 

As to claim 26:
Soldati et al. discloses:
wherein the first report further comprises signal quality of the beam identified by the beam identifier information.
(“According to yet another embodiment of the invention, the first message comprises the identity of at least one network node and/or a related indicator of interference. In one example, the indicator message comprises only the identity of the network node and/or its respective associated transmission beam(s) determined to be the strongest interferer and/or an indicator of the corresponding interference. In a further embodiment, the first message comprises at least an indicator of a transmission beam determined to be the strongest interferer and/or a related indicator of interference from the strongest interferer. This has the advantage of minimizing the signalling overhead, while enabling the serving network node determine the strongest interferer (or a set of interferers) affecting the reception at a certain user node or a geographical position within the serving area of said network node.”; Soldati et al.; 0114)

As to claim 27:
Soldati et al. discloses:
wherein sending the first report to the first network device indicates, to the first network device, that there is interference occurring to the first beam of the first cell or ....
 (“In both cases, the threshold value can be selected by the user node; predefined at the user node; or configured by the network of the communication system either dynamically (e.g., by means of physical layer signalling) or semi-statically (e.g., by means of higher layer Radio Resource Control (RRC) signalling). An advantage of this embodiment is to limit the number of interfering network nodes reported in a first message. It is also realized that multiple thresholds can used e.g., at the user node, with a further advantage of enabling a finer classification of interfering network nodes and/or its respective associated transmission beams(s) on the basis of exceeded threshold by the corresponding interference metric.”; Soldati et al.; 0112)
 (“In the case that the first message comprises the identity of at least one interfering network node or its associated transmission beams, the network node serving the user node may request the user node to report measurements of the received signal quality and/or interference for at least one interfering network node indicated in the first message. The advantage of this embodiment is to minimize the signalling overhead from the user node to the network node.”; Soldati et al.; 0118)

As to claim 28:
Soldati et al. discloses:
A apparatus, comprising:
a non-transitory memory storage comprising instructions; and
one or more processors in communication with the memory storage, wherein the one or more processors execute the instructions to cause the apparatus to:
...
sending, to the ... terminal, first information used for measuring interference between the serving cell and the neighboring cell of the serving cell, wherein the first information comprises quality threshold information, and the quality threshold information comprises a first signal quality threshold of the serving cell of the terminal and a second signal quality threshold of the neighboring cell of the serving cell,
(“In another example a network node or a transmission beam is determined as interfering when the received signal quality and/or interference from the network node is within a threshold of the signal quality and/or interference of another network node serving the mobile station.”; Soldati et al.; 0111)
(“According to yet another embodiment of the present method, a network node and/or its respective associated transmission beam(s) is determined to cause interference on said at least one user node by comparing the received signal quality and/or interference with at least one interference threshold value. According to this embodiment a network node and/or its respective associated transmission beam(s) is determined to cause interference if the received signal 
(“In both cases, the threshold value can be selected by the user node; predefined at the user node; or configured by the network of the communication system either dynamically (e.g., by means of physical layer signalling) or semi-statically (e.g., by means of higher layer Radio Resource Control (RRC) signalling). An advantage of this embodiment is to limit the number of interfering network nodes reported in a first message. It is also realized that multiple thresholds can used e.g., at the user node, with a further advantage of enabling a finer classification of interfering network nodes and/or its respective associated transmission beams(s) on the basis of exceeded threshold by the corresponding interference metric.”; Soldati et al.; 0112)
 (“In the case that the first message comprises the identity of at least one interfering network node or its associated transmission beams, the network node serving the user node may request the user node to report measurements of the received signal quality and/or interference for at least one interfering network node indicated in the first message. The advantage of this embodiment is to 
(“The present invention addresses the above and other issues by a method for scheduling and/or muting radio resources in a wireless communication system comprising a plurality of network nodes and a plurality of user nodes. Basically, the present method means that a user node measures received signal strength of radio signals transmitted from one or more network nodes in the system and obtains received signal quality and/or interference associated with the one or more network nodes. For example, the user node is connected to and served by a network node, whilst measuring received signal strength of radio signals transmitted by other network nodes. Based on the measured signal strength of radio signals from other network nodes, the user node determines a measure of received signal quality and/or interference associated with the other network nodes.”; Soldati et al.; 0090)
(“When the second message signalled by the first network node contains an indication of time-frequency radio resources to be protected from (inter-cell) interference created by a network node, a second network node receiving the second message can use the information to determine scheduling and/or muting of its radio resources.”; Soldati et al.; 0128)
(where
“mobile stations”/”user node” maps to “terminal”,
“served by a network node”/” the network node”/”network node serving”/”inter-cell” maps to “serving cell”,
“neighboring cell”
“when the received signal quality and/or interference from the network node is within a threshold of the signal quality and/or interference of another network node serving the mobile station”/”the threshold value can be ...configured by the network of the communication system either dynamically (e.g., by means of physical layer signalling) or semi-statically (e.g., by means of higher layer Radio Resource Control (RRC) signalling)”/”provides a method for beam coordination between an aggressor base station and a victim base station, where the interference created by a beam transmitted by an aggressor base station is measured by mobile stations” maps to “sending, to the ... terminal, first information used for measuring interference between the serving cell and the neighboring cell of the serving cell, wherein the first information comprises quality threshold information, and the quality threshold information comprises a first signal quality threshold of the serving cell of the terminal”, where “by means of ...RRC” maps to “sending”, “threshold”/”threshold value”/”interference...measured” maps to “first information used for measuring interference”, “received signal quality and/or interference from the network node is within a threshold” maps to “quality threshold information”, “received signal quality ... threshold ... network node serving the mobile station” maps to “signal quality threshold of the serving cell”
“An advantage of this embodiment is to limit the number of interfering network nodes reported in a first message. It is also realized that multiple “a second signal quality threshold of the neighboring cell of the serving cell”, where “thresholds” maps to “second signal quality threshold”, “interfering network nodes”/”inter-cell maps to “neighboring cell”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the “network mode” to include “multiple thresholds” in “RRC” message

the quality threshold information comprises a difference threshold of a difference between signal quality of a beam of the serving cell and signal quality of a beam of the neighboring cell, wherein the serving cell is a first cell, and the neighboring cell of the serving cell is a second cell;
(where
“transmission beam...received signal quality and/or interference from the network node is within a threshold of the signal quality and/or interference of another network node serving the mobile station”/”inter-cell” maps to “the quality threshold information comprises a difference threshold of a difference between signal quality of a beam of the serving cell and signal quality of a beam of the neighboring cell, wherein the serving cell is a first cell, and the neighboring cell of the serving cell is a second cell”, where “within a threshold” maps to “difference threshold”, “transmission beam...received signal quality and/or interference from the network node” maps to “signal quality of beam of the neighboring cell”, “signal quality of a beam of a serving cell”

receiving from the terminal, a first report indicating an interference result measured by the terminal based on the first information, wherein the first report comprises cell identifier information and beam identifier information, the beam identifier information comprises identifier information ... or identifier information of a second beam of the second cell, and the cell identifier information comprises identifier information of a cell corresponding to a beam identified by the beam identifier information,
(“According to yet another embodiment of the invention, the first message comprises the identity of at least one network node and/or a related indicator of interference. In one example, the indicator message comprises only the identity of the network node and/or its respective associated transmission beam(s) determined to be the strongest interferer and/or an indicator of the corresponding interference. In a further embodiment, the first message comprises at least an indicator of a transmission beam determined to be the strongest interferer and/or a related indicator of interference from the strongest interferer. This has the advantage of minimizing the signalling overhead, while enabling the serving network node determine the strongest interferer (or a set of interferers) affecting the reception at a certain user node or a geographical position within the serving area of said network node.”; Soldati et al.; 0114)

(where
“An advantage of this embodiment is to limit the number of interfering network nodes reported in a first message. It is also realized that multiple thresholds can used e.g., at the user node, with a further advantage of enabling a finer classification of interfering network nodes and/or its respective associated transmission beams(s) on the basis of exceeded threshold by the corresponding interference metric.”/”provides a method for beam coordination between an aggressor base station and a victim base station, where the interference created by a beam transmitted by an aggressor base station is measured by mobile stations” maps to “receiving from the terminal, a first report indicating an interference result measured by the terminal based on the first information”, where “first message” maps to “first report”, “thresholds”/”threshold” maps to “first information”, “measured by mobile stations” maps to “measured by the terminal”
“the first message comprises the identity of at least one network node and/or a related indicator of interference. In one example, the indicator message comprises only the identity of the network node and/or its respective associated transmission beam(s) determined to be the strongest interferer”/”inter-cell”/”small cells” maps to “wherein the first report comprises cell identifier information and beam identifier information”, where “first message” maps to “first report”, “identity of at least one network node”/”inter-cell”/”small cells” maps to “cell identifier information”, “identity...its respective associated transmission beams(s)” maps to “beam identifier information”, “interfere”/”inter-cell”/”small cells” maps to “second cell”, “beam(s) determined to be the strongest interfere” maps to “second beam”, “indicator message comprises only the identity of the network node and/... its respective associated transmission beam(s)” maps to “corresponding”,

determining, based on the first report, that the first beam of the first cell and the second beam of the second cell interfere with each other; and 
“In another example a network node or a transmission beam is determined as interfering when the received signal quality and/or interference from the network node is within a threshold of the signal quality and/or interference of another network node serving the mobile station.”/”An advantage of this embodiment is to limit the number of interfering network nodes reported in a first message. It is also realized that multiple thresholds can used e.g., at the user node, with a further advantage of enabling a finer classification of interfering network nodes and/or its respective associated transmission beams(s) on the basis of exceeded threshold by the corresponding interference metric”/”inter-cell” maps to “determining, based on the first report, that the first beam of the first cell and the second beam of the second cell interfere with each other”, “transmission beam is determined as interfering”/”interfering network nodes reported in a first message” maps  to “determining, based on the first report, that the first beam of the first cell and the second beam of the second cell interfere with each other”, where “determined” maps to “determining”, “first message” maps to “first report”, “transmission beam...interfering”/”inter-cell” maps to “the first beam of the first cell and the second beam of the second cell interfere with each other”

performing beam adjustment to the first beam or the second beam to mitigate interference between the serving cell and the neighboring cell of the serving cell.
(“For instance, muting can represent the determination of an ABS pattern as intended in the related art LTE system, as well as a complete muting of the network node transmissions or a transmission beam over a set of time-frequency radio resources.”; Soldati et al.; 0132)
(“centralised scheduling and/or muting of radio resources, by said network control node, based on said first and/or said second messages. Further, according to this embodiment the method comprises the steps of: [0048] signalling, by said network control node, information related to the centralised scheduling and/or muting of radio resources to said first network node and said one or more second network nodes”; Soldati et al.; 0047-0048)
(where
“muting of...a transmission beam...transmission beam over a set of...resources”/” maps to “performing beam adjustment”, where “mute” maps to “adjustment”, “transmission beam”/”muting...radio resources to said first network node” maps to “first beam”, “transmission beam”/”muting...radio resources to “neighboring cell”, where “first network node”/”inter-cell” maps to “serving cell”, “second network nodes”/”inter-cell” maps to “neighboring cell”

Soldati et al. teaches communicating a threshold value associated with quality and obviously communicating a plurality of thresholds associated with quality from a network node to a mobile station, where the mobile station used the thresholds to determine if beams from other cells interfere with beams from a serving cell, and when there is interference, the serving beam and/or the neighboring beams are muted.

Soldati et al. as described above does not explicitly teach:
selecting a terminal in a serving cell for performing interference management between the serving cell of the terminal and a neighboring cell of the serving cell based on a location of the terminal;
the beam identifier information comprises identifier information of a first beam of the first cell
wherein signal quality of the first beam is greater than or equal to the first signal quality threshold of the serving cell, and signal quality of the second beam is greater than or equal to the second signal quality threshold of the neighboring cell, or ...;

However, Kim further teaches a selection capability which includes:
selecting a terminal in a serving cell for performing interference management between the serving cell of the terminal and a neighboring cell of the serving cell based on a location of the terminal;
(“Hence, according tso an embodiment of the present disclosure, scheduling by the serving base station BS.sup.0 is performed in two steps. First, BS.sup.0 chooses a candidate mobile station using the beam optimal for each mobile station in the first step of scheduling and allocates radio resources and optimal beam of BS.sup.0, without definitely determining the mobile station. And according to an embodiment of the present disclosure, BS.sup.0 delivers the results of the first-step scheduling to BS.sup.1, which is an example neighbor base station, as cooperation information, allowing the same to be shared, and immediately before transmitting and receiving data with the mobile station, BS.sup.0 performs the second-step scheduling to determine mobile stations with which to perform cooperative communications and BS.sup.0 radio resources and optimal beam allocated finally for each mobile station.”; Kim; 0125)
(“Meanwhile, according to an embodiment of the present disclosure, the serving base station, upon transmitting and receiving data with the mobile station, allocate a radio resource region to be used for cooperative communications with the neighbor base stations, determine cooperation beams of the serving base station based on the downlink/uplink interference values set forth above, and delivers cooperation information containing information about the radio resource region and cooperation beams to the neighbor base stations. Then, according to an embodiment of the present disclosure, the neighbor base 

(“where I.sub.NC->SC and I.sub.SC->NC, are the downlink reference value and uplink reference value for setting the cooperation beam/non-cooperation beam as per an embodiment, and SC is the abbreviation of serving cell, and NC is the abbreviation of neighbor cell.”; Kim; 0114)
(where
“selecting a terminal in a serving cell for performing interference management between the serving cell of the terminal and a neighboring cell of the serving cell based on a location of the terminal”, where “First, BS.sup.0 chooses a candidate mobile station using the beam optimal for each mobile station”/”determine mobile stations with which to perform cooperative communications” maps to “selecting a terminal”, where “mobile “terminal”, “chooses”/”determine...which” maps to “selecting”, “serving base station BS.sup.0”/”SC” maps to “serving cell”, “BS.sup.1”/”NC” maps to “neighboring cell”, “bundles...located in its service coverage”/” located in the service coverage of the serving base station” maps to “based on a location”, “mobile stations” maps to “terminal”, “interference avoidance interference reduction cooperation” maps to “performing interference management”

Kim teaches performing coordinate communication between a plurality of base stations and a plurality of terminals, where the determination of which terminals are included for coordinated communication is based on interference between the beams of serving and neighboring base stations and the location of the terminals.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the selection capability of Kim into Soldati et al. By modifying the processing of Soldati et al. to include the selection capability as taught by the processing of Kim, the benefits of improved coordinated radio (Soldati et al.; 0020) with reduced interference (Kim; 0009) are achieved.

However, Jeong et al. further teaches collision capability which includes:
the beam identifier information comprises identifier information of a first beam of the first cell


wherein signal quality of the first beam is greater than or equal to the first signal quality threshold of the serving cell, and signal quality of the second beam is greater than or equal to the second signal quality threshold of the neighboring cell
(“In step S315, terminal 1 200 finds a beam having the best signal quality among the beams transmitted by the serving base station and defines the signal quality as S.sub.1. In step 320, terminal1 200 estimates signal quality of beams transmitted by other neighboring base stations at the same resource location as that of resources (time, frequency, orthogonal code, and the like) when the beam having the best signal quality is transmitted by the serving base station to find the best beam, and defines the signal quality as S2.”; Jeong et al.; 0075)
(“If the signal quality S.sub.1 is larger than the threshold value TH.sub.A (Yes of step S325), terminal1 200 determines whether a condition shown in equation (1) below is met in step S330. (S.sub.1−S.sub.2)/S.sub.1<TH.sub.B  (1)”; Jeong et al.; 0077)
(“According to another embodiment, equation (2), equation (3), and equation (4) below may be used instead of equation (1)....S.sub.2/S.sub.1>TH.sub.B  (4)”; Jeong et al.; 0079)

(“Accordingly, the two threshold values TH.sub.A and TH.sub.B may be determined to minimize overhead due to the beam sweeping pattern adjustment in consideration of the performance of the terminal, a distance between cells, a minimally required signal quality, and the like.”; Jeong et al.; 0081)
(where
“If the signal quality S.sub.1 is larger than the threshold value TH.sub.A”/” terminal 1 200 finds a beam having the best signal quality among the beams transmitted by the serving base station and defines the signal quality as S.sub.1”/”cells”/FIG. 8 maps to “wherein signal quality of the first beam is greater than or equal to the first signal quality threshold of the serving cell”, where “larger” maps to “first beam is greater than”, signal quality” maps to “signal quality”, “TH.sub.A” maps to “first signal quality threshold”, “serving base station”/”cells” maps to “serving cell”, 
“(“According to another embodiment, equation (2), equation (3), and equation (4) below may be used instead of equation (1)....S.sub.2/S.sub.1>TH.sub.B  (4)”/”(vi) A beam index corresponding to S.sub.2 and a neighboring base station index”/FIG. 8 maps to “signal quality of the second beam is greater than or equal to the second signal quality threshold of the neighboring cell”, where “neighboring base station”/”cells” maps to “neighboring cell”, “TH.sub.B” maps to “second signal quality threshold”, “second beam is greater than”, where “S.sub.2” is associated with “neighboring base station”

Jeong et al. teaches a terminal determining if a signal quality of a beam associated with a serving base station is greater than threshold and if a signal quality of a beam associated with a neighbor base station is greater than a threshold, and when both conditions are satisfied, teaches performing reporting of beam collision information.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the collision capability of Jeong et al. into Soldati et al. By modifying the processing of Soldati et al. to include the collision capability as taught by the processing of Jeong et al., the benefits of improved channel estimation (Jeong et al.; 0009) are achieved.

As to claim 29:
Soldati et al. discloses:
wherein the first report further comprises signal quality of the beam identified by the beam identifier information.
(“According to yet another embodiment of the invention, the first message comprises the identity of at least one network node and/or a related indicator of interference. In one example, the indicator message comprises only the identity 

As to claim 30:
Soldati et al. as described above does not explicitly teach:
wherein performing the beam adjustment comprises:
in response to the beam identifier information comprising only the identifier information of the first beam, adjusting a signal transmit parameter of the first beam based on the first report, wherein the signal transmit parameter comprises ..., a signal transmit angle, or a signal transmit time.

However, Jeong et al. further teaches collision capability which includes:
wherein performing the beam adjustment comprises:
in response to the beam identifier information comprising only the identifier information of the first beam, adjusting a signal transmit parameter of the first beam based on the first report, wherein the signal transmit parameter comprises ..., a signal transmit angle, or a signal transmit time.
(“When the beam collision is not detected, base station1 100 does not change the beam sweeping pattern in step S260, transmits a beam sweeping adjustment result message indicating that the beam sweeping pattern has not been changed to the terminal in step S270, and transmits a beam sweeping pattern adjustment end message to neighboring base stations to inform that the beam sweeping pattern has not been changed in step S280. At this time, a procedure of transmitting the message indicating that the beam sweeping pattern has not been changed to the terminal may be omitted according to cases.”; Jeong et al.; 0070)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the collision capability of Jeong et al. into Soldati et al. By modifying the processing of Soldati et al. to include the collision capability as taught by the processing of Jeong et al., the benefits of improved channel estimation (Jeong et al.; 0009) are achieved.

As to claim 31:
Soldati et al. discloses:
wherein performing the beam adjustment comprises:
in response to the beam identifier information comprising only the identifier information of the second beam, adjusting a signal transmit parameter of the second beam based on the first report, wherein the signal transmit parameter comprises a signal transmit power,..., or a signal transmit time. 
(“For instance, muting can represent the determination of an ABS pattern as intended in the related art LTE system, as well as a complete muting of the network node transmissions or a transmission beam over a set of time-frequency radio resources.”; Soldati et al.; 0132)
(“According to yet another embodiment, the first message comprises an arrangement of interfering network nodes and/or a list of interfering transmission beams in ascending or descending order of measured received signal quality and/or interference. The first message may comprise a list of network nodes' identity”; Soldati et al.; 0113)
(“When the second message signalled by the first network node contains an indication of time-frequency radio resources to be protected from (inter-cell) interference created by a network node, a second network node receiving the second message can use the information to determine scheduling and/or muting of its radio resources.”; Soldati et al.; 0128)

As to claim 32:
Soldati et al. discloses:
wherein performing the beam adjustment comprises:
in response to the beam identifier information comprising the identifier information ...and the identifier information of the second beam, adjusting ... or a second signal transmit parameter of the second beam based on the first report, wherein ... and the second signal transmit parameter each comprise a signal transmit power, ..., or a signal transmit time.
(“According to yet another embodiment, the first message comprises an arrangement of interfering network nodes and/or a list of interfering transmission beams in ascending or descending order of measured received signal quality and/or interference. The first message may comprise a list of network nodes' identity”; Soldati et al.; 0113)
(“When the second message signalled by the first network node contains an indication of time-frequency radio resources to be protected from (inter-cell) interference created by a network node, a second network node receiving the second message can use the information to determine scheduling and/or muting of its radio resources.”; Soldati et al.; 0128)

Soldati et al. as described above does not explicitly teach:
[identifier] of the first beam
[adjusting] a first signal transmit parameter of the first beam
wherein the first signal transmit parameter and .... each comprise ..., a signal transmit angle, or a signal transmit time

However, Jeong et al. further teaches collision capability which includes:
[identifier] of the first beam
[adjusting] a first signal transmit parameter of the first beam
wherein the first signal transmit parameter and .... each comprise ..., a signal transmit angle, or a signal transmit time
 (“When the beam collision is not detected, base station1 100 does not change the beam sweeping pattern in step S260, transmits a beam sweeping adjustment result message indicating that the beam sweeping pattern has not been changed to the terminal in step S270, and transmits a beam sweeping pattern adjustment end message to neighboring base stations to inform that the beam sweeping pattern has not been changed in step S280. At this time, a procedure of transmitting the message indicating that the beam sweeping pattern has not been changed to the terminal may be omitted according to cases.”; Jeong et al.; 0070)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the collision capability of Jeong et al. into Soldati et al. By modifying the processing of Soldati et al. to include the collision capability as taught by the processing of Jeong et al., the benefits of improved channel estimation (Jeong et al.; 0009) are achieved.

As to claim 33:
Soldati et al. discloses:
in response to the beam identifier information comprising the identifier information of the second beam, the first beam corresponding to a first network device, and the second beam corresponding to a second network device, sending, by the first network device, a first indication to the second network device, wherein the first indication indicates information about a signal transmit parameter that is of the second beam and that is to be adjusted by the second network device, and the signal transmit parameter comprises a signal transmit power, ..., signal transmit time. 
(“For instance, muting can represent the determination of an ABS pattern as intended in the related art LTE system, as well as a complete muting of the network node transmissions or a transmission beam over a set of time-frequency radio resources.”; Soldati et al.; 0132)
(“According to yet another embodiment, the first message comprises an arrangement of interfering network nodes and/or a list of interfering transmission beams in ascending or descending order of measured received signal quality and/or interference. The first message may comprise a list of network nodes' identity”; Soldati et al.; 0113)
(“When the second message signalled by the first network node contains an indication of time-frequency radio resources to be protected from (inter-cell) interference created by a network node, a second network node receiving the second message can use the information to determine scheduling and/or muting of its radio resources.”; Soldati et al.; 0128)


Claim(s) 24 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soldati et al. US 20160192382  in view of Kim US 20180351668 and in further view of Jeong et al. US 20160323075 and Choi et al. US 20120083282 (cited in Non-Final Rejection dated 8/17/2021).

As to claim 24:
Soldati et al. as described above does not explicitly teach:
wherein the first indication comprises an interference coordination parameter or the first report, and the interference coordination parameter comprises an adjustment direction of the signal transmit parameter, an adjustment step of the signal transmit parameter, or an adjustment result of the signal transmit parameter.

However, Jeong et al. further teaches an adjustment capability which includes:
wherein the first indication comprises an interference coordination parameter or ..., and the interference coordination parameter comprises an adjustment direction of the signal transmit parameter, an adjustment step of the signal transmit parameter, or an adjustment result of the signal transmit parameter.
 (“When the beam collision is not detected, base station1 100 does not change the beam sweeping pattern in step S260, transmits a beam sweeping adjustment result message indicating that the beam sweeping pattern has not been changed to the terminal in step S270, and transmits a beam sweeping pattern adjustment end message to neighboring base stations to inform that the beam sweeping pattern has not been changed in step S280. At this time, a procedure of transmitting the message indicating that the beam sweeping pattern has not been changed to the terminal may be omitted according to cases.”; Jeong et al.; 0070)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the adjustment capability of Jeong et al. into Soldati et al. By modifying the processing of Soldati et al. to include the adjustment capability as taught by the processing of Jeong et al., the benefits of improved channel estimation (Jeong et al.; 0009) are achieved.

However, Choi et al. further teaches a beamforming coordination capability which includes:
wherein the first indication comprises an interference coordination parameter or the first report, and the interference coordination parameter comprises ..., an adjustment step of the signal transmit parameter, or ....
(“In operation 316 and operation 318, the macro base station 301 may send the message requesting the ranging expansion RE and including the determined final bias value, for example, a ranging expansion message to each of macro terminals and corresponding micro base stations in a cell so that each of the macro terminals and the corresponding micro base stations may recognize the final bias value.”; Choi et al.; 0074)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the beamforming coordination capability of Choi et al. into Soldati et al. By modifying the processing of Soldati et al. to include the beamforming coordination capability as taught by the processing of Choi et al., the benefits of enhanced transfer rate (Choi et al.; 0022) are achieved.

As to claim 34:
Soldati et al. as described above does not explicitly teach:
wherein the first indication comprises an interference coordination parameter or the first report, and the interference coordination parameter comprises an adjustment direction of the signal transmit parameter, an adjustment step of the signal transmit parameter, or an adjustment result of the signal transmit parameter.

However, Jeong et al. further teaches an adjustment capability which includes:
wherein the first indication comprises an interference coordination parameter or ..., and the interference coordination parameter comprises an adjustment direction of the signal transmit parameter, an adjustment step of the signal transmit parameter, or an adjustment result of the signal transmit parameter.
 (“When the beam collision is not detected, base station1 100 does not change the beam sweeping pattern in step S260, transmits a beam sweeping adjustment result message indicating that the beam sweeping pattern has not been changed to the terminal in step S270, and transmits a beam sweeping pattern adjustment end message to neighboring base stations to inform that the beam sweeping pattern has not been changed in step S280. At this time, a procedure of transmitting the message indicating that the beam sweeping pattern has not been changed to the terminal may be omitted according to cases.”; Jeong et al.; 0070)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the adjustment capability of Jeong et al. into Soldati et al. By modifying the processing of Soldati et al. to include the adjustment capability as taught by the processing of Jeong et 

However, Choi et al. further teaches a beamforming coordination capability which includes:
wherein the first indication comprises an interference coordination parameter or the first report, and the interference coordination parameter comprises ..., an adjustment step of the signal transmit parameter, or ....
(“In operation 316 and operation 318, the macro base station 301 may send the message requesting the ranging expansion RE and including the determined final bias value, for example, a ranging expansion message to each of macro terminals and corresponding micro base stations in a cell so that each of the macro terminals and the corresponding micro base stations may recognize the final bias value.”; Choi et al.; 0074)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the beamforming coordination capability of Choi et al. into Soldati et al. By modifying the processing of Soldati et al. to include the beamforming coordination capability as taught by the processing of Choi et al., the benefits of enhanced transfer rate (Choi et al.; 0022) are achieved.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Michael K Phillips/Examiner, Art Unit 2464